19-24145-rdd     Doc 57     Filed 05/20/20 Entered 05/20/20 10:50:37              Main Document
                                         Pg 1 of 2



 Stephanie R. Feldman, Esq.
 Izower Feldman, LLP
 1325 Franklin Ave.
 Suite 255
 Garden City, NY 11530
 Tel. (646) 448-9012
 Fax (646) 304-7071

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


 In re                                                         Chapter 11

 TRIAX CAPITAL ADVISORS LLC                                    Case No. 19-24145 (RDD)


                                Debtor.




         PLEASE TAKE NOTICE that Stephanie R. Feldman of Izower Feldman LLP, hereby

 appears in the above-captioned case as counsel for creditor Izower Feldman, LLP (“Izower

 Feldman”), and requests pursuant to Rules 2002, 9007 and 9010(b) of the Federal Rules of

 Bankruptcy Procedure and 11 U.S.C. Section 342 and 1109(b) to be placed on the mailing

 matrix or service lists that may be used for any purpose in this case, and that all (i) notices

 given or required to be given in this case by the Court, the debtor and/or any other party in

 inters and (ii) papers served or required to be served in the case, be given to and serve upon

 the undersigned attorney, at the address set forth below:

                                Izower Feldman, LLP
                                1325 Franklin Ave., Suite 255
                                Garden City, NY 11530
                                Tel. (646) 448-9012
                                Fax (646) 304-7071
                                sfeldman@izowerfeldman.com

         PLEASE TAKE FURTHER NOTICE that, the foregoing requests includes not only

 the notices and papers referred to in the bankruptcy Rules, but also includes, without limitation,


                                                 1
19-24145-rdd    Doc 57     Filed 05/20/20 Entered 05/20/20 10:50:37           Main Document
                                        Pg 2 of 2



 orders and notices of any application, motion, petition, pleading, request, complaint, or

 demand, whether formal or informal, whether written or oral and whether transmitted or

 conveyed by mail, delivery, telephone, fax, email or otherwise.

 Dated: May 15, 2020

                                                   Respectfully submitted,

                                                   s/ Stephanie R. Feldman


                                                   Stephanie R. Feldman, Esq.
                                                   Izower Feldman, LLP
                                                   1325 Franklin Ave., Suite 255
                                                   Garden City, NY 11530
                                                   Tel. (646) 448-9012
                                                   Fax (646) 304-7071




                                               2
